--------------------------------------------------------------------------------

EXHIBIT 10.17


EXECUTION VERSION


 
FOURTH AMENDMENT, dated as of March 4, 2010 (this “Amendment”), to and under
CREDIT AND SECURITY AGREEMENT, dated as of July 28, 2004 (as amended, modified,
supplemented or restated from time to time from time to time, the “Credit
Agreement”), among THE RAL SUPPLY GROUP, INC., a New York corporation (both in
its original capacity as a party thereto and as successor-by-merger to
American/Universal Supply, Inc., a New York corporation), UNIVERSAL SUPPLY
GROUP, INC., a New York corporation, and S&A SUPPLY, INC. (formerly known as S&A
Purchasing Corp.), a New York corporation (collectively, the “Borrowers”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its Wells Fargo Business
Credit operating division, as successor to Wells Fargo Business Credit, Inc.
(the “Lender”).  Terms which are capitalized in this Amendment and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement.
 
WHEREAS, Borrowers and Colonial have made in favor of Lender that certain
Guaranty By Corporations, dated as of July 28, 2004 (as amended, modified,
supplemented or restated from time to time, the “Guaranty”); and
 
WHEREAS, the Borrower has requested that the Lender modify certain other terms
of the Credit Agreement, and the Lender has agreed to the foregoing request, on
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by each party hereto, the Borrowers and the Lender
hereby agree as follows:
 
Section One.  Amendments to Credit Agreement.  Effective upon satisfaction of
the conditions precedent set forth in Section Four hereof, the Credit Agreement
is hereby amended as follows:
 
(i)             Section 1.1.  Definitions.
 
(A)           The following defined terms are added to Section 1.1 of the Credit
Agreement in its proper alphabetical order:
 
“Fourth Amendment” means that certain Fourth Amendment, dated as of March 4,
2010, among the Borrowers and the Lender.
 
“Tender Offer Debt” means the Debt owing to each of the following Persons, as
evidenced by certain promissory notes in the original principal amounts set
forth opposite each such Person’s name below, each dated August 20, 2009,
executed by Colonial and payable to each such Person:
 
Person
 
Tender Offer Debt
 
Rita Folger
 
  $ 100,000  
Goldman Associates of New York, Inc.
 
  $ 171,033  
John A. Hildebrandt
 
  $ 50,000  
Paul H. Hildebrandt
 
  $ 90,000  
William Pagano
 
  $ 35,000  


 
 

--------------------------------------------------------------------------------

 

(B)           The following defined terms contained in Section 1.1 of the Credit
Agreement are amended and restated as follows:
 
“Borrowing Base” means, with respect to any Borrower at any time, and subject to
change from time to time in the Lender’s sole discretion, which discretion shall
be exercised in a commercially reasonable manner, the lesser of:
 
(a)           the Maximum Line, minus the L/C Amount, minus the aggregate
principal amount of outstanding Advances made to the other Borrowers; or
 
(b)           the sum of:
 
 
(i)
eighty-five percent (85%) of such Borrower’s Eligible Accounts, plus

 
 
(ii)
the lesser of: (A) up to fifty-seven percent (57%) of the lower of the cost or
fair market value, as determined in accordance with GAAP, of such Borrower’s
Eligible Inventory, but in no event to exceed Nine Million Dollars
($9,000,000.00), minus the aggregate principal amount of outstanding Advances
made to the other Borrowers pursuant to this clause (ii), or (B) up to one
hundred percent (100%) of the liquidation value of such Borrower’s Eligible
Inventory, net of liquidation and other related expenses, as determined by the
Lender in its sole discretion, which discretion shall be exercised in a
commercially reasonable manner, but in no event to exceed Nine Million Dollars
($9,000,000.00), minus the aggregate principal amount of outstanding Advances
made to the other Borrowers pursuant to this clause (ii), plus

 
 
(iii)
the amount of the Overadvance Sublimit then in effect, minus the aggregate
principal amount of outstanding Advances made to the other Borrowers pursuant to
this clause (iii), minus


 
-2 -

--------------------------------------------------------------------------------

 

 
(iv)
the amount of the Landlord Reserve then in effect, apportioned among the
Borrowers in such manner as the Lender may determine from time to time in its
sole discretion, which discretion shall be exercised in a commercially
reasonable manner, minus

 
 
(v)
the amount of the Availability Reserve then in effect, apportioned among the
Borrowers in such manner as the Lender may determine from time to time in its
sole discretion, which discretion shall be exercised in a commercially
reasonable manner, minus

 
 
(vi)
the portion of the L/C Amount relating to Letters of Credit issued for such
Borrower’s account, plus, the aggregate L/C Amount relating to Letters of
Credit  issued for the other Borrowers, minus

 
 
(vii)
such other reserves as the Lender may establish from time to time in its sole
discretion, which discretion shall be exercised in a commercially reasonable
manner.

 
Notwithstanding the foregoing, in the event that dilution for all Accounts
during any ninety (90) consecutive day period, expressed as a percentage, as
determined by the Lender in its sole discretion, exercised in a commercially
reasonable manner, pursuant to its periodic examination of the Borrowers’
collateral reports and/or books and records, exceeds four percent (4%), then the
Lender, in its sole discretion, may implement and maintain such reserves and/or
reduce the advance percentages used in determining the Borrowing Base to adjust
for such excess.
 
“LIBOR” means the rate per annum determined pursuant to the following formula:
 


LIBOR =
Daily Three Month LIBOR
 
100% - LIBOR Reserve Percentage



(i)           “Daily Three Month LIBOR” means, as of any date of determination,
the rate per annum for United States dollar deposits quoted by the Lender as the
Inter-Bank Market Offered Rate, with the understanding that such rate is quoted
by the Lender for the purpose of calculating effective rates of interest for
loans making reference thereto, on such date of determination for delivery of
funds on said date for a three (3) month period.  The Borrowers understand and
agree that (x) each change in the interest rate shall become effective each
Banking Day that the Lender determines that Daily Three Month LIBOR has changed
and (y) the Lender may base its quotation of the Inter-Bank Market Offered Rate
upon such offers or other market indicators of the Inter-Bank Market as the
Lender in its discretion deems appropriate including the rate offered for U.S.
dollar deposits on the London Inter-Bank Market.

 
-3 -

--------------------------------------------------------------------------------

 

(ii)           “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by the Lender for expected changes
in such reserve percentage during any calendar month.
 
“LIBOR Advance Rate” means, with respect to all LIBOR Advances, an annual
interest rate equal to the sum of LIBOR plus four and one-half of one percent
(4.5%).
 
“Maximum Line” means Twenty Million Dollars ($20,000,000.00).
 
“Overadvance Sublimit” means (i) from the period beginning on the date of the
Fourth Amendment and ending on (and including) the date that is one hundred
twenty (120) days thereafter, the amount of One Million Dollars ($1,000,000.00),
which amount shall be automatically reduced each week by the amount of One
Hundred Thousand Dollars ($100,000.00) on the date that is one hundred
twenty-one (121) days after the date of the Fourth Amendment and on each
corresponding day of each following week thereafter, until reduced to zero (-0-)
and (ii) from the period beginning on April 1 and ending on July 31 of each
calendar year during the term of this Agreement (other than calendar year 2010),
the amount of Five Hundred Thousand Dollars ($500,000.00), which amount shall be
automatically reduced each week by the amount of One Hundred Thousand Dollars
($100,000.00) on August 1 of such calendar year and on each corresponding day of
each following week thereafter, until reduced to zero (-0-).
 
“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue, (b) Liens incurred in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (A) not
overdue or (B) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the applicable
Borrower in conformity with GAAP, (c) Liens in favor of the Lender, (d) Liens
for taxes (A) not yet due or (B) being diligently contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the applicable Borrower in conformity with GAAP
provided, that, the Lien shall have no effect on the priority of Liens in favor
of the Lender or the value of the assets in which the Lender has a Lien, (e)
zoning restrictions, easements, licenses, or other restrictions on the use of
real property or other minor irregularities in title thereto, so long as the
same do not materially impair the use, value or marketability of such real
estate, (f) Liens placed upon fixed assets of a Borrower which secure the
payment of the purchase price thereof, not exceeding the lesser of the cost or
fair market value thereof, up to Two Hundred Fifty Thousand Dollars ($250,000)
for any one purchase or Four Hundred Thousand Dollars ($400,000) in the
aggregate for all such purchases made by such Borrower during any fiscal year,
but only if such Lien shall at all times be confined solely to the asset the
purchase price of which was financed and only if such Lien secures only such
purchase money indebtedness, (g) Liens specified on Schedule 7.1 hereto, and (h)
Liens securing Subordinated Debt.

 
-4 -

--------------------------------------------------------------------------------

 

“Subordinated Debt” means (i) the Capital Infusion Debt and the Tender Offer
Debt and (ii) any other Debt, including Debt for Borrowed Money, of any Borrower
or Colonial, in each case, provided that such Debt and any Lien on the assets or
properties of a Borrower securing such Debt is subject to a Subordination
Agreement or is otherwise subordinated to the Obligations as to the right and
time of payment and to the Lien of the Lender on such assets or properties in a
manner and form satisfactory to the Lender in its sole discretion.
 
(C)           Paragraph (i) of the defined term “Eligible Accounts” is amended
and restated in its entirety as follows:
 
 
(i)
That portion of Accounts which is unpaid more than the earlier of (A) ninety
(90) days after the original due date thereof, or (B) one hundred twenty (120)
days after the invoice date thereof (without reducing such amount by the amount
of any credit balances), provided, however, with respect to all Accounts that
are unpaid 90 or more days after the invoice date thereof but less than 120 days
after the invoice date thereof (such Accounts, the “90 – 120 Day Accounts”), not
more than $750,000 in the aggregate of such unpaid 90 – 120 Day Accounts, as of
any date of determination, shall be deemed Eligible Accounts, provided that the
aggregate amount of the 90 – 120 Day Accounts shall, to the extent applicable,
be reduced by amounts described in the remaining clauses of this definition
before determining the amount of such unpaid 90 – 120 Day Accounts deemed not to
be Eligible Accounts under this clause (i);


 
-5 -

--------------------------------------------------------------------------------

 

(D)           The following defined terms contained in Section 1.1 of the Credit
Agreement shall be deleted in their entirety and all references thereto in the
Credit Agreement and any other Loan Document shall be deemed to be
deleted:  Floating Rate, Floating Rate Advance, Interest Period, Prime Rate,
Structural Sublimit and Structural Sublimit Advances.
 
(ii)           Section 2.17.  Letters of Credit.  Section 2.17(a) of the Credit
Agreement is amended and restated in its entirety as follows:
 
(a)    The Lender may, in its sole discretion, upon any request by the Borrowing
Agent therefor, cause an Issuer to issue, from the Closing Date to the
Termination Date, one or more irrevocable standby or documentary letters of
credit (each, a "Letter of Credit") for each Borrower's account by guaranteeing
payment of such Borrower's obligations or being a co-applicant.  The Lender
shall not consider requests to cause an Issuer to issue any Letter of Credit if
the face amount of the Letter of Credit to be issued would exceed the lesser of:
 
 
 (i)
  $250,000, minus the L/C Amount, or

 

 
(ii)
the amount of the Borrowing Base (calculated without giving effect to clause
(vi) thereof), minus all then outstanding and unpaid Advances, minus the L/C
Amount then outstanding.

 
Each Letter of Credit, if any, shall be issued pursuant to a separate L/C
Application entered into between the applicable Borrower, or the Borrowing Agent
as such Borrower's agent and attorney-in-fact, and the Lender for the benefit of
the Issuer, completed in a manner satisfactory to the Lender and the Issuer. The
terms and conditions set forth in each such L/C Application shall supplement the
terms and conditions hereof, but if the terms of any such L/C Application and
the terms of this Agreement are inconsistent, the terms hereof shall control.
 
(iii)           Section 2.1.  Revolving Advances.  Sections 2.1(a) and (b) of
the Credit Agreement are amended and restated as follows:
 
(a)    The Borrowing Agent will not request any Advance on behalf of a Borrower
under this Section 2.1 if, after giving effect to such requested Advance, the
sum of the outstanding and unpaid Advances made to such Borrower under this
Section 2.1 would exceed such Borrower’s Borrowing Base.

 
-6 -

--------------------------------------------------------------------------------

 

(b)    Each request by the Borrowing Agent for an Advance from the Lender shall
be made before 11:00 a.m. (New York time) of the day of the requested Advance.
Requests may be made in writing or by telephone, specifying the Borrower on
behalf of which such Advance is being requested, the date of the requested
Advance and the amount thereof.  Each request shall be made by (A) any
Authorized Officer of the Borrowing Agent; or (B) any person designated as the
Borrowing Agent’s agent by any Authorized Officer of the Borrowing Agent in a
writing delivered to the Lender; or (C) any person whom the Lender reasonably
believes to be an Authorized Officer of the Borrowing Agent or such a designated
agent.
 
(iv)           Section 2.7.  Interest; Default Interest; Usury.  Section 2.7(a)
of the Credit Agreement is amended and restated as follows:
 
(a)    Interest.  Except as set forth in paragraphs (b) and (c) below, the
outstanding principal amount of the Advances shall bear interest at the LIBOR
Advance Rate.
 
(v)           Section 2.9.  Computation of Interest and Fees; When Interest Due
and Payable.  Section 2.9 of the Credit Agreement is amended and restated as
follows:
 
Section 2.9  Computation of Interest and Fees; When Interest Due and
Payable.  Interest accruing on the outstanding principal balance of the Advances
and fees hereunder outstanding from time to time shall be computed on the basis
of actual number of days elapsed in a year of 360 days.  Interest shall be
payable in arrears on the first day of each month and on the Termination Date
(each an “Interest Payment Date”), or if any such day is not a Banking Day, on
the next succeeding Banking Day.  Interest will accrue from the most recent date
to which interest has been paid or, if no interest has been paid, from the date
of advance to the Interest Payment Date.
 
(vi)           Section 2.21.  LIBOR Advances. Section 2.21 of the Credit
Agreement is amended and restated as follows:
 
Section 2.21  Taxes and Regulatory Costs.  The Borrowers shall pay the Lender
with respect to any LIBOR Advance, upon demand and in addition to any other
amounts due or to become due hereunder, any and all (i) withholdings, interest
equalization taxes, stamp taxes or other taxes (except income and franchise
taxes) imposed by any domestic or foreign governmental authority and related in
any manner to LIBOR, and (ii) future, supplemental, emergency or other changes
in the LIBOR Reserve Percentage, assessment rates imposed by the Federal Deposit
Insurance Corporation, or similar requirements or costs imposed by any domestic
or foreign governmental authority or resulting from compliance by the Lender
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR
to the extent they are not included in the calculation of LIBOR.  In determining
which of the foregoing are attributable to any LIBOR option available to the
Borrowers hereunder, any reasonable allocation made by the Lender among its
operations shall be conclusive and binding upon the Borrowers.

 
-7 -

--------------------------------------------------------------------------------

 

(vii)          Section 6.1.  Reporting Requirements.  Section 6.1(d) of the
Credit Agreement is amended and restated as follows:
 
(d)    on or before December 31st of each year, the projected balance sheets and
income statements for each quarter of the immediately following fiscal year,
each in reasonable detail, prepared on a consolidated and consolidating basis,
representing each Borrower’s good faith projections and certified by each
Borrower’s chief financial officer as being the most accurate projections
available and identical to the projections used by each Borrower for internal
planning purposes, together with such supporting schedules and information as
the Lender may in its discretion require, which discretion shall be exercised in
a commercially reasonable manner;
 
(viii)         Section 7.2.  Indebtedness.  Section 7.2 of the Credit Agreement
is amended by adding a new clause (g) to the end thereof as follows:
 
(g)    Subordinated Debt approved by the Lender in its sole discretion.
 
(ix)           Section 7.5.  Indebtedness.  Section 7.5(a) of the Credit
Agreement is amended and restated as follows:
 
(a)    No Borrower shall make, and Borrowers shall cause Colonial not to make,
any payments (including, without limitation, payments in connection with the
exercise of any put option or right or the return of the purchase price of any
securities) in respect of any Subordinated Debt, except that Borrowers or
Colonial, as the case may be, may (i) other than with respect to the
Subordinated Debt referred to in clause (ii) below, make regularly scheduled
installments of interest thereon, and principal thereof, in each case to the
extent permitted by the applicable Subordination Agreement, and in accordance
with the terms of the agreements or instruments evidencing or giving rise to
such Subordinated Debt as in effect on the Closing Date and (ii) with respect to
the Term Note defined in that certain letter agreement dated March 4, 2010 among
the Lender, Goodman Company, L.P., Goodman Manufacturing Company, L.P. and
Goodman Sales Company, make payments on account of such Term Note in accordance
with the terms of such letter agreement, provided that prior to making any such
payment the Lender shall have received from the Borrower Agent a certificate
certifying that at the time of the making of such payment and after giving
effect to such payment, each of the following conditions shall have been
satisfied:  (x) no Event of Default has occurred and is continuing or will
occur, (y) Borrowers are in compliance on a pro forma basis with the financial
covenants set forth in Sections 7.18, 7.19 and 7.20, and (z) the result of the
Borrowing Base minus the sum of the outstanding and unpaid Advances made to the
Borrowers is not less than $100,000; provided, further, that neither Borrowers
nor Colonial shall be permitted to make any accelerated payments or prepayments
of principal of such Term Note.

 
-8 -

--------------------------------------------------------------------------------

 

(x)           Section 7.17.  Affiliate Transactions.  Section 7.17 of the Credit
Agreement is amended and restated as follows:
 
Section 7.17.  Affiliate Transactions.  No Borrower will enter into, or be a
party to, any transaction with any Affiliate except (i) in the ordinary course
of and pursuant to the reasonable requirements of such Borrower’s business and
upon fair and reasonable terms which are no less favorable to such Borrower than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of such Borrower and (ii) each Borrower may be a party to the Tax
Agreement, and so long as no Event of Default shall have occurred and be
continuing, or would occur after giving effect to any such payment, the
Borrowers may make payments and prepayments to Colonial pursuant to the Tax
Agreement, in accordance with the terms of the Tax Agreement in effect on the
Closing Date, provided that (i) at least one week prior to each such payment,
the Borrowers shall have provided the Lender with their calculations of the
amount to be paid and the Lender shall have given its approval in writing to
such payment (such approval not to be unreasonably withheld) and (ii) the
aggregate amount paid by the Borrowers to Colonial pursuant to the Tax Agreement
with respect to their federal tax liability plus the aggregate amount paid by
the Borrowers to Colonial on account of management fees for any fiscal year
shall not exceed the lesser of (x) $250,000 and (y) the sum of the amount of
federal income taxes the Borrowers would have been required to pay, in the
aggregate, if each Borrower had filed its own separate federal income tax return
plus such management fees.
 
(xi)           Section 7.18.  Tangible Net Worth.  Section 7.18 of the Credit
Agreement is amended and restated as follows:
 
Section 7.18  Tangible Net Worth.  The Borrowers shall maintain a Tangible Net
Worth at all times during and at the end of the fiscal quarter ending on the
date set forth below of not less than the amount set forth opposite such date,
provided, that in determining compliance with this covenant, there shall be
excluded from the calculation of Tangible Net Worth audit adjustments for
goodwill impairment and deferred tax adjustments:
 
Quarter Ending
 
Tangible Net Worth
         
12/31/2009
  $ 750,000            
3/31/2010
  $ 1,275,000            
6/30/2010
  $ 1,578,000            
9/30/2010
  $ 2,229,000            
12/31/2010
  $ 2,360,000  


 
-9 -

--------------------------------------------------------------------------------

 

(xii)          Section 7.19.  Net Income (or Net Loss).  Section 7.19 of the
Credit Agreement is amended and restated as follows:
 
Section 7.19  Net Income (or Net Loss).  The Borrowers shall have Net Income (or
Net Loss) for the fiscal year to date ending on the date set forth below of no
worse than the amount set forth opposite such date, provided, that in
determining compliance with this covenant, there shall be excluded from the
calculation of Net Income or Net Loss, as the case may be, audit adjustments for
goodwill impairment and deferred tax adjustments:
 
Quarter Ending
 
Net Loss
         
12/31/2009
  $ (2,270,000 )          
3/31/2010
  $ (1,542,000 )          
6/30/2010
  $ (1,189,000 )          
9/30/2010
  $ (388,000 )          
12/31/2010
  $ (85,000 )



 
(xiii)         Section 7.20.  Net Cash Flow.  Section 7.20 of the Credit
Agreement is amended and restated as follows:
 
Section 7.20  Net Cash Flow.  The Borrowers shall have Net Cash Flow for the
fiscal year to date ending on the date set forth below of not less than the
amount set forth opposite such date, provided, that in determining compliance
with this covenant, there shall be excluded from the calculation of Net Cash
Flow audit adjustments for goodwill impairment and deferred tax adjustments:
 
Quarter Ending
 
Net Cash Flow
         
12/31/2009
  $ (2,670,000 )          
3/31/2010
  $ 524,000            
6/30/2010
  $ 834,000            
9/30/2010
  $ 1,592,000            
12/31/2010
  $ 1,725,000  


 
-10 -

--------------------------------------------------------------------------------

 

(xiv)        Section 7.21.  Capital Expenditures.  Section 7.21 of the Credit
Agreement is amended and restated as follows:
 
Section 7.21  Capital Expenditures.  The Borrowers, on a combined basis, will
not make or incur or contract to make or incur Capital Expenditures of more than
Three Hundred Fifty Thousand Dollars ($350,000) in the aggregate during the
fiscal year ending on or about December 31, 2010.
 
Section Two.  Amendment Fee.  In consideration for the waivers and amendments
provided herein, the Borrowers shall pay to the Lender a non-refundable fee in
the amount of $40,000 (the “Amendment Fee”), which fee shall be fully earned,
non-refundable, due and payable on the date hereof.
 
Section Three.  Representations and Warranties.  To induce the Lender to enter
into this Amendment, each Loan Party warrants and represents to the Lender as
follows:
 
(i)          all of the representations and warranties contained in the Credit
Agreement and each other Loan Document, in each case, after giving effect to
this Amendment, continue to be true and correct in all material respects as of
the date hereof, as if repeated as of the date hereof, except for such
representations and warranties which, by their terms, are only made as of a
previous date;
 
(ii)         the execution, delivery and performance of this Amendment by each
Borrower is within its corporate powers, has been duly authorized by all
necessary corporate action on its part, and each Borrower has received all
necessary consents and approvals (if any shall be required) for the execution
and delivery of this Amendment;
 
(iii)        the execution, delivery and performance by each Borrower of this
Amendment, the consummation of the transactions herein contemplated and the
compliance with the provisions hereof have been duly authorized by all necessary
corporate action and do not and will not (A) require any consent or approval of
such Borrower’s stockholders; (B)require any authorization, consent, license,
permit or approval by, or registration, declaration or filing with, or notice
to, any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or any third party, except such
authorization, consent, license, permit, approval, registration, declaration,
filing or notice as has been obtained, accomplished or given prior to the date
hereof and such filings with the Securities and Exchange Commission as are
required by applicable law; (C)violate any provision of any law, rule or
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System) or of any order, writ, injunction or
decree presently in effect having applicability to such Borrower or of such
Borrower’s articles of incorporation or bylaws; result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other material agreement, lease or instrument to which such Loan Party is a
party or by which it or its properties may be bound or affected; or (D) result
in, or require, the creation or imposition of any Lien (other than in favor of
the Lender) upon or with respect to any of the properties now owned or hereafter
acquired by such Loan Party;

 
-11 -

--------------------------------------------------------------------------------

 

(iv)        upon its execution, this Amendment shall constitute the legal, valid
and binding obligation of each Borrower, enforceable against each Borrower in
accordance with its terms; and
 
(v)         no Default or Event of Default has occurred and is continuing;
 
Section Four.  Conditions Precedent.  This Amendment shall become effective upon
the date on which all of the following events shall have occurred:
 
(i)          the Lender shall have received this Amendment, duly executed by
each Borrower and acknowledged by Colonial and William Pagano;
 
(ii)         the Lender shall have received a Revolving Note in the principal
amount of Twenty Million Dollars ($20,000,000) duly executed and delivered by
each Loan Party, in exchange for the Revolving Note dated September 10, 2007 in
the principal amount of Twenty-Five Million Dollars ($25,000,000);
 
(iii)        the Lender shall have received a certificate of the secretary or
assistant secretary of each Borrower, certifying (i) as true and correct a copy
of resolutions adopted by Borrower’s board of directors approving and
authorizing the execution, delivery and performance by such Borrower of this
Amendment and of the transactions contemplated herein and therein, (ii) that
there have been no amendments, supplements, or other modifications to such
Borrower’s articles of incorporation and bylaws since the date of the closing on
the Third Amendment to the Credit Agreement between Borrowers and Lender dated
November 12, 2009 and that the copies of such articles of incorporation and
bylaws delivered to Lender on such date as a part of the secretary’s
certificates of each Borrower delivered by Borrowers on such date in connection
with such closing are true, correct and complete copies of such articles of
incorporation and bylaws as in full force and effect on the date hereof (or, if
there have been any such amendments, supplements, or other modifications to such
Borrower’s articles of incorporation and bylaws since the date of such closing,
attaching and certifying true, correct and complete copies of such articles of
incorporation and bylaws as in full force and effect on the date hereof) and
(iii) the name(s) and signature(s) of one or more officers or agents of such
Borrower authorized to execute and deliver this Amendment on behalf of such
Borrower pursuant to the resolutions referenced in clause (i) above;
 
(iv)        Lender shall have received an agreement with respect to the
subordination of outstanding Debt in an amount equal to not less than Two
Million Dollars ($2,000,000), such agreement to be satisfactory to the Lender in
its sole discretion; and
 
(v)        Lender shall have received payment of (i) the Amendment Fee and (ii)
all fees, costs and expenses (including without limitation any and all legal
fees and expenses) incurred by the Lender in connection with the preparation,
negotiation and closing of this Amendment and the transactions contemplated to
occur hereunder (collectively, the “Amendment Fees and Expenses”), and Borrowers
hereby authorize Lender to charge the Borrowers’ loan account with Lender with
the aggregate amount of such Amendment Fees and Expenses, and requests that
Lender make one or more Advance(s) on or after the date hereof in an aggregate
amount not to exceed the aggregate amount of such Amendments Fees and Expenses
and that Lender disburse the proceeds of such Advance(s) in satisfaction
thereof.

 
-12 -

--------------------------------------------------------------------------------

 

Section Five.  General Provisions.
 
(i)            Except as herein expressly amended, the Credit Agreement and all
of the other Loan Documents are ratified and confirmed in all respects and shall
remain in full force and effect in accordance with their respective terms as so
amended.  Each Borrower hereby confirms its existing pledge, assignment and
grant to the Lender of a security interest and a Lien upon all of the
Collateral, as security for the payment and performance of all of the
Obligations.  The Borrower hereby confirms that all security interests at any
time granted by it to the Lender in any and all of the Borrower’s property and
assets, including the security interest and a Lien upon all of the Collateral,
continue in full force and effect and secure and shall continue to secure the
Obligations and the “Indebtedness” (as defined in the Guaranty) so long as any
such Obligations and Indebtedness remain outstanding and that all Collateral
subject thereto remain free and clear of any liens or encumbrances other than
(i) those in favor of the Lender provided for under the Loan Documents, and (ii)
other Permitted Liens.  Nothing herein contained is intended to in any manner
impair or limit the validity, priority and extent of the Lender’s existing
security interest and Lien in and upon the Collateral.
 
(ii)           All references to the Credit Agreement in the Loan Documents
shall mean the Credit Agreement as amended as of the effective date hereof, and
as amended hereby and as hereafter amended, supplemented and modified from time
to time.
 
(iii)           The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lender under
the Credit Agreement or any of the other Loan Documents, nor constitute a waiver
of any other provision of the Credit Agreement or any of the other Loan
Documents.
 
(iv)           This Amendment embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supercedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.
 
(v)           This Amendment shall be governed by and construed in accordance
with the substantive laws (other than conflict laws) of the State of New
York.  The provisions of Section 9.15 of the Credit Agreement regarding consents
to jurisdiction and venue, consents and waivers regarding service of process and
waivers of rights to jury trial, of Section 9.7 of the Credit Agreement
regarding costs and expenses and of Section 9.8 of the Credit Agreement
regarding indemnities are incorporated herein by reference.

 
-13 -

--------------------------------------------------------------------------------

 

(vi)           This Amendment shall be binding upon and inure to the benefit of
each Borrower and Lender and their respective successors and assigns, except
that no Borrower shall have the right to assign its rights hereunder or any
interest herein without the Lender’s prior written consent.
 
(vii)          Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof
 
(viii)         Each Borrower hereby confirms and agrees, and represents and
warrants, that all Obligations (whether representing outstanding principal,
accrued and unpaid interest, accrued and unpaid fees or any other Obligations of
any kind or nature) currently owing by each and all Borrowers under the Credit
Agreement and the other Loan Documents, as reflected in the books and records of
Lender as of the date hereof, are unconditionally owing from and payable by each
and all Borrowers to Lender and that Borrowers are jointly and severally
indebted to Lender with respect thereto, all without any set-off, deduction,
counterclaim or defense.  Each Borrower acknowledges and agrees that it has no
actual or potential claim or cause of action against Lender relating to the
Credit Agreement or any Loan Document and/or the Obligations arising thereunder
or related thereto, in any such case arising on or before the date hereof.As
further consideration for Lender’s agreements to grant the amendments and
accommodations set forth herein, each Borrower hereby waives and releases and
forever discharges Lender and each of its officers, directors, attorneys,
agents, professionals and employees (the “Released Parties”) from any liability,
damage, claim, loss or expense of any kind that such Borrower had, may now have
or may hereafter haveagainst any one or more of the Released Parties arising out
of or relating to the Loan Documents, (including this Amendment and any
documents, agreements being executed in connection herewith), any and all
Advances made through the date hereof, any other Obligations heretofore made
and/or now outstanding under the Loan Documents, any transactions related to any
of the foregoing or contemplated by the Loan Documents and/or any other action
(or failure to act) taken (or, as applicable, not taken or taken only after any
delay or satisfaction of any conditions) by any of the Released Parties in
connection with any of the foregoing or contemplated by the Loan Documents or in
connection with the negotiation or administration thereof.
 
Section Six.  Acknowledgement of Guarantors. By executing this Amendment, each
Borrower and Colonial (by its signature below), each in its capacity as a
“Guarantor” under the Guaranty, hereby acknowledges and agrees to all the terms
and provisions of this Amendment, and agrees that its obligations under the
Guaranty are unaffected, undiminished and unmodified hereby, and also hereby
ratifies, reaffirms and restates all of the provisions, terms and conditions,
covenants, representations and warranties made and all of the obligations
undertaken by such Guarantor in the Guaranty.  Each Guarantor further
acknowledges and agrees that the foregoing acknowledgements, agreements,
ratifications and reaffirmations are being given in an abundance of caution and
for the avoidance of any doubt, and that nothing contained in the foregoing is
intended to limit or contradict the provisions of and agreements and waivers
contained in Section 7 and 8 of the Guaranty, and further that the giving by
such Guarantor of the foregoing acknowledgements, agreements, ratifications and
reaffirmations shall not be interpreted or construed under any circumstances as
having established a course of dealing or course of conduct binding upon the
Lender in the future or otherwise creating any future obligations on the Lender
to obtain any similar acknowledgements, agreements, ratifications and
reaffirmations in connection with any future amendments to the Credit Agreement
and/or any other Loan Document.

 
-14 -

--------------------------------------------------------------------------------

 

Section Seven.  Acknowledgment of Liens by Colonial.  Colonial (by its signature
below), in its capacity as the “Guarantor” under the General Security Agreement
dated as of July 28, 2004 (as amended, modified, supplemented or restated from
time to time, the “Colonial Security Agreement”) by Colonial in favor of Lender
and as the “Pledgor” under the Securities Pledge Agreement dated as of July 28,
2004 (as amended, modified, supplemented or restated from time to time, the
“Colonial Pledge Agreement”), hereby confirms that all security interests at any
time granted by it to the Lender in any and all of Colonial’s property and
assets, including the security interest and a Lien upon all of the “Collateral”
(as defined under the Colonial Security Agreement) and the “Pledged Collateral”
(as defined under the Colonial Pledge Agreement) (collectively, the “Colonial
Collateral”), continue in full force and effect and secure and shall continue to
secure the Obligations and the “Indebtedness” (as defined under the Guaranty)
and the “Indebtedness” (as defined under the Colonial Security Agreement) so
long as any such Obligations and Indebtedness remain outstanding and that all
Colonial Collateral subject thereto remain free and clear of any liens or
encumbrances other than (i) those in favor of the Lender provided for under the
Loan Documents and (ii) other Liens expressly permitted under the Colonial
Security Agreement and the Colonial Pledge Agreement.  Nothing herein contained
is intended to in any manner impair or limit the validity, priority and extent
of the Lender’s existing security interest and Lien in and upon the Colonial
Collateral.
 
Section Eight.   Acknowledgement of Guarantors. By executing this Amendment,
each Borrower and William Pagano (by his signature below), each in its/its
capacity as a party (in such capacity, a “Support Party”) to that certain
Support Agreement dated as of July 28, 2004 (as amended, modified, supplemented
or restated from time to time, the “Support Agreement”) among Borrowers, Mr.
Pagano and Lender, hereby acknowledges and agrees to all the terms and
provisions of this Amendment, and agrees that its obligations under the Support
Agreement are unaffected, undiminished and unmodified hereby, and also hereby
ratifies, reaffirms and restates all of the provisions, terms and conditions,
covenants, representations and warranties made and all of the obligations
undertaken by such Support Party under the Support Agreement.  Each Support
Party further acknowledges and agrees that the foregoing acknowledgements,
agreements, ratifications and reaffirmations are being given in an abundance of
caution and for the avoidance of any doubt, and that nothing contained in the
foregoing is intended to limit or contradict the provisions of and agreements
and waivers contained in the Support Agreement, and further that the giving by
such Support Party of the foregoing acknowledgements, agreements, ratifications
and reaffirmations shall not be interpreted or construed under any circumstances
as having established a course of dealing or course of conduct binding upon the
Lender in the future or otherwise creating any future obligations on the Lender
to obtain any similar acknowledgements, agreements, ratifications and
reaffirmations in connection with any future amendments to the Credit Agreement
and/or any other Loan Document.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
-15 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Loan Parties and the Lender have signed below to
indicate their agreement with the foregoing and their intent to be bound
thereby.
 
 

 
THE RAL SUPPLY GROUP, INC.
             
By:
/s/ William Pagano
   
William Pagano
   
Executive Vice President
             
UNIVERSAL SUPPLY GROUP, INC.
       
By:
/s/ William Pagano
   
William Pagano
   
President
             
S&A SUPPLY, INC.
             
By:
/s/ William Pagano
   
William Pagano
   
President
             
WELLS FARGO BANK, NATIONAL ASSOCIATION,
acting through its Wells Fargo Business Credit operating division
             
By:
/s/ Joseph Mullen
   
Joseph Mullen
   
Vice President



ACKNOWLEDGED AND AGREED TO:


COLONIAL COMMERCIAL CORP.




By:
/s/ William Pagano
   
William Pagano
   
Chief Executive Officer
             
/s/ William Pagano
 
WILLIAM PAGANO
 


 
Signature Page to Fourth Amendment

--------------------------------------------------------------------------------